OPINION — AG — THE OPERATION, BY A BANK ORGANIZED AND OPERATING UNDER THE LAWS OF THE STATE OF OKLAHOMA, OF ONE OR MORE TELLERS' WINDOWS OR "CAGES" (WITHIN THE SAME CITY OR TOWN NAMED IN ITS CERTIFICATE OF AUTHORITY AS THE PLACE WHEREIN ITS BANKING BUSINESS IS TO BE CONDUCTED, BUT AT A LOCATION THEREIN AWAY FROM ITS REGULAR BANKING HOUSE) DIRECTLY CONNECTED WITH ONE OR MORE TELLERS' WINDOWS OR "CAGES" IN ITS REGULAR BANKING HOUSE, BY PNEUMATICE TUBES, THROUGH WHICH ITEMS TO BE DEPOSITED TO BE CREDIT OF ITS CUSTOMERS' ACCOUNTS AND CHECKS TO BE PAID AGAINST ITS CUSTOMERS' ACCOUNTS ARE TRANSMITTED TO THE TELLER'S WINDOWS OR "CAGES" IN ITS REGULAR BANKING HOUSE, AND CASH FOR THE PAYMENT OF CHECKS AGAINST ITS CUSTOMERS' ACCOUNTS AND FOR MAKING CHANGE FOR ITS CUSTOMERS IS TRANSMITTED TO SUCH OUTSIDE TELLERS' WINDOWS OR CAGES, AND AT WHICH OUTSIDE TELLER'S WINDOWS OR "CAGES" DEPOSITED ARE ACCEPTED AND RECEIPT FOR, AND CHECKS AGAINST CUSTOMERS' ACCOUNTS ARE PAID, AND CHANGE IS MADE FOR CUSTOMERS, BY THE TELLERS WORKING THERE, AS WELL AS, IN SOME INSTANCES, ITEMS BEING FORWARDED THROUGH PNEUMATIC TUBES FOR DIRECTING HANDLING BY THE TELLERS AT THE WINDOWS OR "CAGES" IN THE REGULAR BANKING HOUSE, BUT WHERE NO OTHER BANKING TRANSACTIONS ARE CARRIED ON, WOULD NOT CONSTITUTE A "BRANCH BANK" OR "BRANCH BANKS", AND MAY LEGALLY BE ESTABLISHED AND OPERATED BY A STATE BANK, IF WITHIN THE APPLICABLE LIMITATIONS UPON THE VALUE OF REAL ESTATE, FURNITURE AND FIXTURES WHICH MAY BE HELD BY A STATE BANK FOR THE CONVENIENT TRANSACTIONS OF ITS BUSINESS. CITE: 6 O.S.H. 108(F), 6 O.S.H. 55, 6 O.S.H. 56, OPINION NO. MAY 11, 1911 (US)  *********** (JAMES HARKIN)